Opinion issued February 17, 2011
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01031-CV
———————————
PEDRO
PINEDA, Appellant
V.
JOHN MITROPOULOS, Appellee

 

 
On Appeal from the 113th District Court 
Harris County, Texas

Trial Court Cause No. 2007-19373
 

MEMORANDUM OPINION
Appellant has filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Sharp, and Massengale.